Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 1 of 16 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

THERESA GAGNON,
                                                            CASE NO.:
               Plaintiff,

v.

PETSMART, INC.,

               Defendant.


            IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT,
                      IN AND FOR LEE COUNTY, FLORIDA

THERESA GAGNON,

               Plaintiff,                           CASE NO.: 20-CA-05156
       vs.

PETSMART, INC.,

               Defendant.
                     ___________________________________________________

                      NOTICE AND PETITION FOR REMOVAL

TO:    The Honorable Judges of the United States District Court
       for the Middle District of Florida

       Defendant, PetSmart, Inc., hereby Petitions for Removal of the above-styled action

from the Circuit Court of the Twentieth Judicial Circuit, in and for Lee County, Florida, to

this Court. Removal is proper on the following grounds:

       1.      Plaintiff filed a Complaint in the Circuit Court of the Twentieth Judicial

Circuit, in and for Lee County, Florida. The clerk of that court assigned case number: 2020-

CA-05156. (See Pl. Compl., attached hereto as Exhibit A.)

       2.      The Summons and Complaint in this case were served on PetSmart’s
Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 2 of 16 PageID 2




registered agent on August 10, 2020. (See Proof of Service, attached hereto as Ex. B.)

        3.      Plaintiff’s Complaint alleges, inter alia, that the Defendant negligently

maintained its premises by allowing a foreign transitory substance to remain on the floor of

its store, thereby creating a slippery and dangerous condition so that Plaintiff slipped and

fell. Plaintiff alleges she was injured as a direct and proximate result of Defendant’s

negligence and that her injuries are permanent or continuing. (See Ex. A at ¶ 4-7.)

        4.      Plaintiff was a citizen of the United States and domiciled in the State of

Florida at all times material to this action.

        5.      At the time of the Complaint and Notice of Removal and at all times

material hereto, PetSmart, Inc. was and is a Delaware corporation with its principal place of

business in Arizona. Accordingly, Defendant is a foreign corporation. See 28 U.S.C. §

1332(c)(1) ("a corporation shall be deemed to be a citizen of any State by which it has been

incorporated and of the State where it has its principal place of business.")

        6.    Removal of this action is proper under 28 U.S.C. § 1332, which allows for

District Court jurisdiction over, "all civil actions where the matter in controversy exceeds

the sum or value of $75,000.00," and is between citizens of a State and citizens or subjects

of a foreign state. 28 U.S.C. § 1332. A corporation is deemed to be a citizen of any State

or nation where the corporation is incorporated and in the State or nation where it has its

principal place of business.

        7.    Venue is proper in this Court under 28 U.S.C. § 1332.

        8.    In her Complaint, Plaintiff seeks compensatory damages in excess of Thirty

Thousand Dollars ($30,000).       Nonetheless, it is apparent that the amount in controversy

exceeds $75,000. Plaintiff alleges that she sustained bodily injuries, pain and suffering as a
Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 3 of 16 PageID 3




result of her fall and that she incurred medical expenses and lost wages in the past and the

future as a result of the subject accident. (See Ex. A. at ¶ 9.)

       9.      The relevant Florida case law is clear that where the plaintiff has not pled a

specific amount of damages, the removing defendant must prove by a preponderance of the

evidence that the amount in controversy exceeds the jurisdictional amount.            Love v.

Northern Tool & Equip. Co., 2008 U.S. Dist. LEXIS 59110 (S.D. Fla. Aug. 1, 2008)

(considering the amount of a pre-suit demand when deciding whether the amount in

controversy requirement was met). Although Defendant denies that it was the cause of

Plaintiff's injuries, it does not dispute that the damages claimed in Plaintiff's Complaint

appear serious and significant. Though Plaintiff merely alleges the jurisdictional minimum

for filing a claim in Florida's circuit courts (See Ex. A at ¶ 1), it is evident from her March

12, 2020 pre-suit demand that Plaintiff places more than $75,000 in controversy, exclusive

of interest and costs.     Plaintiff demanded $1,000,000.00 to resolve her dispute with

PetSmart, Inc. (See Plaintiff’s Demand, attached hereto as Ex. C.)

       10.      According to the pre-suit demand, Plaintiff’s alleged injuries are permanent

and will require future medical care. (See Ex. C.) It is alleged the Plaintiff’s past medical

specials exceed $21,000.00 and that she will require future medical care totaling

$200,000.00.     This is further evidence that the amount in controversy surpasses the

jurisdictional threshold warranting this Court’s jurisdiction.

       11.      Given the foregoing, Defendant asserts that the amount in controversy in this

matter clearly exceeds the jurisdictional minimum, exclusive of interest and costs. See

Logsdon v. Duron, Inc., Case No.: 3:05cv243J-16HTS, 2005 WL 1163095, at *2 (M.D. Fla.

May 17, 2005) (holding that a removing defendant need only show that the amount in
Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 4 of 16 PageID 4




controversy will "more likely than not" be satisfied when a plaintiff does not claim a

specific amount of damages).

         12.   Defendant simultaneously files all pleadings it possesses in this file with this

Petition for Removal. Defendant will contact the Clerk of the Court to determine what

documents on file have not been properly served and will forward those documents to the

Court.

Dated: August 31, 2020                                Respectfully Submitted,


                                              /s/ Edward F. Gagain, III, Esq.
                                              Edward F. Gagain, III, Esq.
                                              Florida Bar No. 0085154
                                              TRIAL COUNSEL
                                              Caitlin E. Costa, Esq.
                                              Florida Bar No. 0112428
                                              GOLDEN SCAZ GAGAIN, PLLC
                                              201 North Armenia Avenue
                                              Tampa, Florida 33609
                                              Telephone: (813) 251-5500
                                              Facsimile: (813) 251-3675
                                              E-Mail: egagain@gsgfirm.com
                                              E-Mail: ccosta@gsgfirm.com
                                              Attorneys for Defendant, PetSmart

                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished to Christopher J. Smith, Esq. (cjs@gbclaw.com and cjsservice@gbclaw.com) on

this 31st day of August, 2020.

                                              GOLDEN SCAZ GAGAIN, PLLC

                                              /s/ Edward F. Gagain, III, Esq.
                                              Edward F. Gagain, III., Esq.
Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 5 of 16 PageID 5




                                                       EXHIBIT A
Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 6 of 16 PageID 6
Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 7 of 16 PageID 7
                 Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 8 of 16 PageID 8



Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

                   PetSmart, Inc.                                                                                                                    08/10/2020
                   Suzanne Grant Paralegal
                   PetSmart, Inc.
                   19601 North 27th Avenue
                   Phoenix AZ 85027



SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                           Item: 2020-687
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                           Entity Served:             PetSmart, Inc.

 2.                          Title of Action:            Theresa Gagnon vs. Petsmart, Inc.

 3.                Document(s) Served:                   Summons
                                                         Standing Order in Civil Cases in the Twentieth Judicial Circuit
                                                         Complaint and Demand for Jury Trial
                                                         Plaintiff's Request to Produce to Defendant

 4.                           Court/Agency:              Lee County Twentieth Judicial Circuit Court

 5.                            State Served:             Florida

 6.                           Case Number:               20CA5156

 7.                               Case Type:             Negligence/Personal Injury

 8.                    Method of Service:                Hand Delivered

 9.                          Date Received:              Monday 08/10/2020

 10.                          Date to Client:            Monday 08/10/2020

 11.         # Days When Answer Due:                     20                                     CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                    Sunday 08/30/2020                      Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             Christopher J. Smith
               (Name, City, State, and Phone Number)
                                                         Fort Myers, FL
                                                         239-334-1146

 13.              Shipped To Client By:                  Email Only with PDF Link

 14.                    Tracking Number:

 15.                             Handled By:             101

 16.                                      Notes:         Please note there are other Due Dates listed in the document

                                                         Also Attached:
                                                         * Plaintiff's Request for Admissions to Defendant, etc.
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com




                                                                                                                                                                Exhibit B
Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 9 of 16 PageID 9
Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 10 of 16 PageID 10
            Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 11 of 16 PageID 11




                                       Exhibit C              
            Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 12 of 16 PageID 12




                                                              
            Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 13 of 16 PageID 13




                                                              
            Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 14 of 16 PageID 14




                                                              
            Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 15 of 16 PageID 15




                                                              
            Case 2:20-cv-00676-SPC-MRM Document 1 Filed 08/31/20 Page 16 of 16 PageID 16




                                                              
